Title: 28th.
From: Adams, John Quincy
To: 


       Employ’d, part of the day in projecting the Eclipse for April 1791. We had a meeting of the musical society this evening at Foster’s chamber. It was after 8 before we could make the instruments accord; and at 9 we were obliged to break up; this indeed is most frequently the case. It would not be easy to collect a set of worse instruments than we have, among eight or ten violins and as many flutes there are not more than two or three that will accord together, without scraping and blowing an hour or more, so that we can seldom play more than three or four tunes at a meeting. Wrote a little after I came from Foster’s, and retired a little after ten.
       John Forbes of Cambridge was 15. the 13th. of last August. He is the youngest person in the Class, and his entering the university at so early a period, has been an essential injury to him; by being left so much to his own direction at twelve years of age, he acquired habits of indolence, and idleness, which are not easily shaken off. He has an uncommon share of wit, and an extraordinary memory: but he has not sufficiently learnt to respect himself; as he has always found his fellow students ready to laugh at his satirical wit, he has acquired a great degree of impudence, and rather then miss a joke fills his conversation frequently with the most low lived scurrility: as he seldom loses much of his time in thinking he is not sensible, that the very persons who applaud his satire despise the speaker, or that the reason why no notice is taken of his insults, because he is supposed to have no meaning in what he says, his mind like the sand will receive any impression; and the impression will last about as long. All these foibles however may be attributed to his youth, and it is to be hoped a few years of experience, will correct them; he is always 
        
         good-natured, and has a great deal of sensibility; with an excellent genius which wants nothing but cultivation to make it flourish among the first. I have been intimate with him, since I entered College, and have always endeavoured to retain the same Sentiments concerning him though his friendship for me, appears to ebb and flow as frequently as the tide: if he should throw off those childish follies which now disgrace his character, and apply with diligence to study, he would be an honour to his friends and an ornament to Society.
      